Citation Nr: 9905905	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  96-15 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his psychologist


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel



INTRODUCTION

The veteran had active service from August 1969 to June 1971.

In February 1995, the veteran filed an informal claim, 
followed in June by a formal claim, for service connection 
for PTSD.  This appeal arises from a January 1996 decision of 
the Winston-Salem, North Carolina, Regional Office (RO) that 
denied the claim.

The veteran testified at a September 1998 video conference 
hearing convened by the undersigned Acting Member of the 
Board of Veterans' Appeals (Board).



REMAND

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and medical evidence of a nexus between 
current symptomatology and the claimed in-service stressor.  
If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).

In this case, the veteran was awarded the Combat Infantryman 
Badge and the occurrence or nature of stressor events in 
service is not at issue.  The issue here is whether the 
veteran has PTSD.  The Board notes that individual examiners 
did not equivocate in their assessments; however, the Board 
is troubled by the fact that some specifically diagnosed PTSD 
and others specifically ruled it out.  The Board is further 
troubled by the absence of a full explanation of the 
relationship, if any, between the veteran's psychiatric 
symptomatology (claimed as PTSD or major depressive disorder) 
and the presence of other disorders, such as personality or 
mood disorders or substance abuse or dependence.  

There is relevant medical evidence available that has not 
been associated with the file.  The Department of Veterans 
Affairs (VA) has a duty to assist the veteran in the 
development of facts pertaining to his claim.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.103(a) (1998).  The duty to 
assist includes obtaining available records which are 
relevant to the claimant's appeal.  Littke v. Derwinski, 1 
Vet. App. 90 (1990); 38 C.F.R. § 3.159 (1998).  The veteran 
reported that he received psychiatric treatment in service 
but his service medical records are not in the file.  He was 
treated for a mental disorder by a health maintenance 
organization in 1994, but records of that treatment are not 
in the file.  At a September 1996 VA neuropsychiatric 
examination, he said he had a statement from a Dr. 
Hershberger which is not in his file.  Finally, a November 
1997 VA discharge summary, noting that the veteran was 
admitted for inpatient PTSD treatment but discharged early 
when he tested positive for cocaine, referred to a more 
detailed summary of the inpatient therapy.  Records of the 
veteran's inpatient treatment are not in the claims file.  
Records of the above treatment, and any other records 
relevant to the veteran's mental condition, should be 
obtained.

The duty to assist also includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment and prior 
examinations.  Green v. Derwinski, 1 Vet. App. 121 (1991); 
Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. 
Brown, 5 Vet. App. 454 (1993); 38 C.F.R. § 3.326 (1998).  The 
only medical report that clearly reflected a review of 
records of prior examinations, a November 1997 report by the 
VA Acting Associate Chief of Staff for Mental Health and 
Behavioral Sciences, did not include an examination.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should use all available 
resources to obtain the veteran's service 
medical, psychiatric and hospitalization 
records and associate them with the 
claims folder.

2.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers from whom he has received 
evaluation or treatment for substance 
abuse or mental disorders since service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Specifically, the RO should obtain 
records of psychiatric evaluation or 
treatment by a health maintenance 
organization, the statement from Dr. 
Hershberger and clinical and progress 
notes from the October-November 1997 VA 
hospitalization.  

3.  Upon completion of the development in 
paragraphs 1 and 2 above, the veteran 
should be afforded VA psychological and 
psychiatric evaluations, preferably by 
examiners who have not previously 
evaluated him, to determine the proper 
diagnosis of all psychiatric disability 
with special consideration given to the 
question of whether he has PTSD.  It is 
imperative that the examiners review this 
remand and the entire claims folder prior 
to the evaluations.  All indicated tests 
should be conducted including 
psychological testing relevant to PTSD.  
The examiners should specifically include 
or exclude a diagnosis of PTSD and, in 
doing so, specifically discuss the 
medical reports which show a diagnosis of 
PTSD and which rule out the diagnosis.  
If PTSD is diagnosed, the criteria upon 
which such diagnosis is made should be 
indicated.  The examiners must make any 
diagnosis of PTSD based on the diagnostic 
criteria set forth in DSM-IV.  The 
relationship among all psychiatric, 
personality and substance abuse disorders 
should be explained.  If PTSD is not 
diagnosed, the examiners should provide 
an opinion as to whether it is at least 
as likely as not that any diagnosed 
psychiatric disorder is related to 
incidents in service.  All factors upon 
which medical opinions are based must be 
set forth in the report.

4.  The RO must ensure that the matters 
identified in paragraph 3 are adequately 
addressed by examiners.  When all the 
development prescribed above has been 
completed, and evidence obtained has been 
associated with the file, the RO should 
review the claim.  If the decision 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded a reasonable 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The veteran need take no 
action until he is further informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or the United States Court of Veterans 
Appeals for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, the VBA Adjudication Procedure Manual, M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03, 

directs the RO to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


